DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This is the initial office action that has been issued in response to patent application, 17/083,195, filed on 10/28/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 8 and 17 are independent claims.

Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Priority
4. 	The application is a 371 of PCT/US21/38528 filed on 06/22/2017. 



Drawings
5. 	The drawings filed on 10/28/2020 are accepted by the examiner. 

Information Disclosure Statement
6. 	The information disclosure statements (IDS’s) submitted on 10/28/2020 and 10/04/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
7. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 8 recites “an integrated circuit”. The claim recites system without having any hardware positively recited. Under broadest reasonable interpretation, Examiner assumes that “the integrated circuit” is no more than software. Computer programs per se do not fit within recognized categories of statutory subject matter. The claim 8 recites “an integrated circuit” without reciting any component or structure. The preamble recites “an integrated circuit” but the integrated circuit cannot be implemented in software or tangible component. If the device / apparatus / system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106 
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. 
Claim 9-16 are dependent claims dependent on claim 8 respectively and have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 8 above.



Double Patenting
8. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 8, and 17 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of co-pending applications 17/084,942 and in view of Peffers (International Publication Number EP 3432146 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application. Although the claims at issue are not identical, the are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application.   
	Claims 1, 8, and 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of co-pending application 17/084,942 and in view of Peffers  (International Publication Number EP 3432146 A1).  This is a non-statutory obviousness type double patenting rejection. 
	For example, please see the claim 1 of current application mapping below. 
Current Application No. 16/784,231
Copending Application 17/084,942
Claim 1:
A computing system, comprising: 
a processor;
memory storing a ledger of a blockchain;
a hardware accelerator configured to:
receive a block of transactions to be committed to the ledger;



verify a signature of the block;


validate each of the transactions in the block;


and store validation results of the transactions














wherein one of the processor or the hardware accelerator is configured to commit the transactions to the ledger. 
Claim 1:
A computing system, comprising: 
a processor;
a memory storing a ledger of a blockchain;
a hardware accelerator configured to:
receive a plurality of packets corresponding to a block of transactions to be committed to the ledger;












generate hashes for different components in the block of transactions to be committed to the ledger;

upon determining the hashes match previously calculated hashes, generating tasks to validate the block of transactions in the hardware accelerator, 


wherein on of the processor or the hardware accelerator is configured to, upon determining the block of transactions is valid, commit the block of transactions to the ledger. 


This is a provisional non-statutory double patenting rejection because the conflicting claims have not been patented yet. 









Claim Rejections - 35 USC § 102
9. 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



10. 	Claims 1-6 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peffers (International Publication EP 3432146 A1).

11. 	Regarding Claim 1, Peffers discloses, a computing system, comprising: 
a processor (Peffers, [0002], A processor, or set of processors); 
memory storing a ledger of a blockchain (Peffers, [0016], Since storage in blockchains may be considered permanent, and storing large amounts of data on a blockchain); 
and a hardware accelerator configured to: 
receive a block of transactions to be committed to the ledger (Peffers, [0008], a blockchain may serve as an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically); 
verify a signature of the block (Peffers, [0047], checking the block signature (e.g., signature verification)); 
validate each of the transactions in the block (Peffers, [0047], checking the block integrity (e.g., validating the block)); 
and store validation results of the transactions (Peffers, [0084], The types of compute blocks present may include, Validate transaction [0085], Once processed, the transaction may be stored in the cache 2303 and/or sent to the processor), 
wherein one of the processor or the hardware accelerator is configured to commit the transactions to the ledger (Peffers, [0008], distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically. Blockchains may be utilized for the recording of events, medical records, and other records management activities, such as, but not limited to, identity management, transaction processing (e.g., financial transactions)).  

12. 	Regarding Claim 2, Peffers discloses, the computing system of claim 1, wherein the hardware accelerator comprises at least one of a system on a chip (SoC), a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC) (Peffers, [0017], Certain embodiments herein provide for blockchain transaction processing (e.g., acceleration) based on core scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)).  

13. 	Regarding Claim 3, Peffers discloses, the computing system of claim 2, wherein the SoC or FPGA comprises programmable logic (Peffers, [0114], Examples of suitable mechanisms include, but are not limited to, look-up tables, hardware implementations, programmable logic arrays (PLAs), microcode read only memories (ROMs), etc.).  

14. 	Regarding Claim 4, Peffers discloses, the computing system of claim 2, wherein the ASIC comprises only hardened circuitry (Peffers, [0017], (FPGA) circuit and/or application-specific integrated circuit (ASIC)), and/or (e.g., smart) network interface controller (NIC) hardware (e.g., circuit). In one embodiment, a NIC connects a computer (e.g., component thereof) to a network. Certain embodiments herein provide for software and hardware techniques).  

15. 	Regarding Claim 6, Peffers discloses, the computing system of claim 5, wherein the block processor comprises: 
a block verify comprising a first signature algorithm engine configured to verify that the signature of the block matches a known signature of an orderer in the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm (e.g., ECDSA), digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms); 
and a block validate configured to validate each of the transactions in the block (Peffers, [0047], checking the block integrity (e.g., validating the block), retrieving all transactions referenced by the block).  

16. 	Regarding Claim 17, Peffers disclose, a method, comprising: 
receiving, at a hardware accelerator, a block of transactions to be committed to a ledger of a blockchain (Peffers, [0008], a blockchain may serve as an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically);    
verifying, at a hardware accelerator, a signature of the block (Peffers, [0047], checking the block signature (e.g., signature verification)); 
validating, at a hardware accelerator, each of the transactions in the block (Peffers, [0047], checking the block integrity (e.g., validating the block)); 
storing, at a hardware accelerator, validation results of the transactions (Peffers, [0084], The types of compute blocks present may include, Validate transaction [0085], Once processed, the transaction may be stored in the cache 2303 and/or sent to the processor); and 
committing the transactions to the ledger and indicating whether the transactions are valid based on the validation results (Peffers, [0008], distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically. Blockchains may be utilized for the recording of events, medical records, and other records management activities, such as, but not limited to, identity management, transaction processing (e.g., financial transactions)).  

17. 	Regarding Claim 18, Peffers disclose the method of claim 17, wherein receiving the block of transactions comprises receiving a plurality of packets comprising the block of transactions, the method further comprising: 
parsing, at the hardware accelerator, the plurality of packets to generate data regarding the transactions (Peffers, [0049], hardware accelerator 1400 for blockchain transaction acceleration according to embodiments of the disclosure. In the depicted embodiment, hardware accelerator 1400 includes a transaction processing ).  

18. 	Regarding Claim 19, Peffers disclose, the method of claim 17, wherein validating each of the transactions in the block further comprises: 
verifying that the signature of the block matches a known signature of an orderer in the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm (e.g., ECDSA), digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms).  


Claim Rejections - 35 USC § 103
19. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


20. 	Claims 5, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peffers (International Publication No. EP 3432146 A1) in view of Kaushik (US Publication No. 2020/0177373 A1).

21. 	Regarding Claim 5, Peffers discloses, the computing system of claim 1, wherein the hardware accelerator comprises: 
a network interface configured to receive the block of transactions from another node in the blockchain, wherein the block of transactions are included in a plurality of packets (Peffers, [0010], A blockchain may be managed (e.g., and stored) by a network of distributed nodes. Every node may have a copy of the entire blockchain. New nodes may come and go, e.g., synchronizing their copies of the blockchain against those of other nodes as they join the network. [0012], a node include a plurality of transactions that are to be put together into a block to add to the chain, the node may know the hash of the previous block in the chain.); 
Peffers does not explicitly disclose the following limitations that Kaushik teaches:
 	a protocol processor configured to parse the plurality of packets to generate data regarding the transaction (Kaushik, [0234], A peer's role in the network can be endorser (i.e., execute transactions against the smart contract) and/or committer (i.e., all peers are committers). Orderers are responsible for implementing a deterministic consensus protocol that performs transaction ordering so that all peers execute the same transactions); 
and 16X-6386 USPATENTa block processor configured to receive the data from the protocol processor, verify the signature of the block, and validate each of the transactions in the block (Kaushik, [0255], The peer block validation routine is a computationally expensive task since all transactions in a block must be iterated through and transaction endorsements (e.g., digital signatures) are verified. To speed up block validation).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the protocol process of the packets within the transaction and to verify the signature of the block from the data received.
 
22. 	Regarding Claim 7, Peffers discloses, the computing system of claim 6, wherein the block validate comprises: 
a transaction verify module comprising a second signature algorithm engine configured to verify that signatures corresponding to the transactions match known signatures of clients authorized to use the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm. While ECDSA is an example of digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms, for example, but not limited to, the RSA algorithm.); 
Peffers does not explicitly disclose the following limitations that Kaushik teaches:
a transaction validation system chaincode (VSCC) block comprising: a third signature algorithm engine configured to verify that endorsements in the transactions were signed by known endorsing nodes in the blockchain (Kaushik, [0390], Commitment involves 4 steps: (i) validating the block; (ii) ledger block processing; (iii) committing the block to storage; and (iv) updating the stateDB. First, the block is decoded and all transactions endorsements are validated (signature verification) through the validation system chaincode (VSCC).); 
and an endorsement policy evaluator configured to ensure the endorsements satisfy an endorsement policy (Kaushik, [0247], An endorsement policy defines the set of organizations required to endorse a transaction for it to be considered valid. Although the application uses one organization to endorse transactions, the endorsement policy is set as any organization member can endorse a transaction); 
and a transaction multi-version concurrency control (MVCC) write block configured to read and write key-value pairs associated with the transactions in a state database (Kaushik, [0390], Then, the state and read/write sets for all transactions are validated through the multiversion concurrency control (MVCC) checks. Third, metadata is added to the block and the block is committed to the peer's local ledger file. Lastly, the world state based on all transactions is updated in the stateDB.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the VSCC signature algorithm verified by the endorsements of the blockchain and the MVCC read and write keys within the database to enhance security features.

23. 	Regarding Claim 8, Peffers in view of Kaushik disclose, an integrated circuit for accelerating a validation process for a blockchain, comprising: 
a network interface configured to receive a plurality of packets containing a block of transactions from a node in the blockchain (Peffers, [0010], A blockchain may be managed (e.g., and stored) by a network of distributed nodes. Every node may have a copy of the entire blockchain. New nodes may come and go, e.g., synchronizing their copies of the blockchain against those of other nodes as they join the network. [0012], a node include a plurality of transactions that are to be put together into a block to add to the chain, the node may know the hash of the previous block in the chain.); and 
a block processor configured to: 
verify a signature of the block (Peffers, [0047], checking the block signature (e.g., signature verification)); 
validate each of the transactions in the block (Peffers, [0047], checking the block integrity (e.g., validating the block)); and 17X-6386 USPATENT 
store validation results of the transactions (Peffers, [0084], The types of compute blocks present may include, Validate transaction [0085], Once processed, the transaction may be stored in the cache 2303 and/or sent to the processor).  
Peffers does not explicitly disclose the following limitations that Kaushik teaches:
 	a protocol processor configured to parse the plurality of packets to generate data regarding the transactions (Kaushik, [0234], A peer's role in the network can be endorser (i.e., execute transactions against the smart contract) and/or committer (i.e., all peers are committers). Orderers are responsible for implementing a deterministic consensus protocol that performs transaction ordering so that all peers execute the same transactions); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the protocol that analyzes the packets within the transaction of the data to enhance security features. 

24. 	Regarding Claim 9, Peffers in view of Kaushik disclose, the integrated circuit of claim 8, wherein the integrated circuit comprises at least one of a system on a chip (SoC), a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC) (Peffers, [0017], Certain embodiments herein provide for blockchain transaction processing (e.g., acceleration) based on core scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)).  

25. 	Regarding Claim 10, Peffers in view of Kaushik disclose, the integrated circuit of claim 9, wherein the SoC or FPGA comprises programmable logic (Peffers, [0114], Examples of suitable mechanisms include, but are not limited to, look-up tables, hardware implementations, programmable logic arrays (PLAs), microcode read only memories (ROMs), etc.).  

26. 	Regarding Claim 11, Peffers in view of Kaushik disclose, the integrated circuit of claim 9, wherein the ASIC comprises only hardened circuitry (Peffers, [0017], (FPGA) circuit and/or application-specific integrated circuit (ASIC)), and/or (e.g., smart) network interface controller (NIC) hardware (e.g., circuit). In one embodiment, a NIC connects a computer (e.g., component thereof) to a network. Certain embodiments herein provide for software and hardware techniques).  

27. 	Regarding Claim 12, Peffers in view of Kaushik disclose, the integrated circuit of claim 8, wherein the block processor comprises: 
a block verify comprising a first signature algorithm engine configured to verify that the signature of the block matches a known signature of an orderer in the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm (e.g., ECDSA), digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms); and 
a block validate configured to validate each of the transactions in the block (Peffers, [0047], checking the block integrity (e.g., validating the block), retrieving all transactions referenced by the block).    

28. 	Regarding Claim 13, Peffers in view of Kaushik disclose, the integrated circuit of claim 12, wherein the block validate comprises: 
a transaction verify module comprising a second signature algorithm engine configured to verify that signatures corresponding to the transactions match known signatures of clients authorized to use the blockchain (Peffers,[0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm. While ECDSA is an example of digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms, for example, but not limited to, the RSA algorithm.); 
a transaction validation system chaincode (VSCC) block comprising: 
a third signature algorithm engine configured to verify that endorsements in the transactions were signed by known endorsing nodes in the blockchain (Kaushik, [0390], Commitment involves 4 steps: (i) validating the block; (ii) ledger block processing; (iii) committing the block to storage; and (iv) updating the stateDB. First, the block is decoded and all transactions endorsements are validated (signature verification) through the validation system chaincode (VSCC).);
and an endorsement policy evaluator configured to ensure the endorsements satisfy an endorsement policy (Kaushik, [0247], An endorsement policy defines the set of organizations required to endorse a transaction for it to be considered valid. Although the application uses one organization to endorse transactions, the endorsement policy is set as any organization member can endorse a transaction); 
and a transaction multi-version concurrency control (MVCC) write block configured to read and write key-value pairs associated with the transactions in a state database (Kaushik, [0390], Then, the state and read/write sets for all transactions are validated through the multiversion concurrency control (MVCC) checks. Third, metadata is added to the block and the block is committed to the peer's local ledger file. Lastly, the world state based on all transactions is updated in the stateDB.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify the endorsements of the signature algorithm by the transaction in the block and to satisfy the endorsements policy to enhance security features.

29. 	Regarding Claim 14, Peffers in view of Kaushik disclose, the integrated circuit of claim 13, wherein the block validate comprises: 
a plurality of transaction verify modules configured to operate in parallel to verify signatures of a first set of the transactions (Kaushik, [0359], The validation process can be run in parallel (validator pool size), which means the time to loop through the transaction. [0390], all transactions endorsements are validated (signature verification) through the validation system); 
and a plurality of transaction VSCC blocks configured to operate in parallel to verify endorsements of a second set of the transactions (Kaushik, [0321], An additional endorser allows transactions from each application server to be endorsed in parallel, which improves the rate of transactions), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include side by side signatures with the transaction and to endorse the transaction that verified to enhance security.
wherein the plurality of transaction verify modules form a first stage of a pipeline and the plurality of transaction VSCC blocks form a second stage of the pipeline such that the plurality of transaction verify modules processes the first set of transactions at the same time the plurality of transaction VSCC blocks processes the second set of transactions(Peffers, [0035], Blockchain transaction(s) may be initially received off the network from a peer node (e.g., via NIC), for example, by a dispatcher interfacing with a network 902. The initial processing 904 may include performing functions for the dispatcher to perform its job, e.g., such as key recover and caching. Once identified, the dispatcher may send requests to peer nodes to retrieve the missing transaction information, e.g., reducing latency compared to waiting until later in the pipeline to make the requests.).  

30. 	Regarding Claim 15, Peffers in view of Kaushik disclose, the integrated circuit of claim 14, wherein each of the plurality of transaction verify modules comprises a plurality of algorithm signature engines for verifying a set of endorsements in one of the transactions in parallel (Peffers, [0035], the transactions, e.g., using supplied dependency information, or using transaction identification (ID) information such as from an ordering service. Once identified, the dispatcher may send requests to peer nodes to retrieve the missing transaction information, e.g., reducing latency compared to waiting until later in the pipeline to make the requests.).  

31. 	Regarding Claim 16, Peffers in view of Kaushik disclose, the integrated circuit of claim 9, wherein the block verify forms a first stage in a pipeline while the block validate forms a second stage in the pipeline such that the block verify can process a first block of transactions for the blockchain at the same time the block validate processes a second block of transactions for the blockchain (Peffers, [0035], Blockchain transaction(s) may be initially received off the network from a peer node (e.g., via NIC), for example, by a dispatcher interfacing with a network 902. The initial processing 904 may include performing functions for the dispatcher to perform its job, e.g., such as key recover and caching. Once identified, the dispatcher may send requests to peer nodes to retrieve the missing transaction information, e.g., reducing latency compared to waiting until later in the pipeline to make the requests.).  

32. 	Regarding Claim 20, Peffers disclose, the method of claim 17, wherein validating each of the transactions in the block further comprises: 
verifying that endorsements in the transactions were signed by a known endorsing node in the blockchain (Kaushik, [0255], The peer block validation routine is a computationally expensive task since all transactions in a block must be iterated through and transaction endorsements (e.g., digital signatures) are verified. [0301], transaction endorsement, validation, and commit, which include computations such as digital signature creation and verification.); 
and ensuring the endorsements in the transactions satisfy an endorsement policy (Kaushik, [0238], After receiving enough endorsements from peers (to match an endorsement policy), the client will send the endorsed transaction to the ordering service (i.e., a cluster of orderers)).
Conclusion
33. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art, Unit 2433
	
/WASIKA NIPA/Primary Examiner, Art Unit 2433